                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

                Plaintiff,

v.                                                         No. CV 18-436 MV/CG

NATIONAL SPECIALTY
INSURANCE COMPANY, et al.,

                Defendants.

      ORDER GRANTING JOINT MOTION TO EXTEND DISCOVERY DEADLINES

        THIS MATTER is before the Court on the parties’ Joint Motion for Enlargement of

Discovery and Motion Deadlines (the “Joint Motion”), (Doc. 61), filed October 11, 2019.

In the Joint Motion, the parties explain they are unable to schedule the depositions of

necessary non-party fact witnesses before the close of discovery. (Doc. 61 at 1-2). The

Court, having read the Joint Motion and noting that a trial is not yet scheduled in this

matter, finds good cause exists and the Joint Motion shall be GRANTED.

        IT IS THEREFORE ORDERED that:

     1.) Discovery shall be completed by November 26, 2019;

     2.) Motions related to discovery shall be filed by December 16, 2019;

     3.) Pretrial Motions, other than discovery motions, shall be filed by December 30,

        2019;

     4.) Plaintiff’s Pretrial Order shall be sent to Defendants no later than February 10,

        2020; and
5.) Defendants’ consolidated Pretrial Order shall be submitted to the Court no later

   than February 24, 2020.

IT IS SO ORDERED.


                               THE HONORABLE CARMEN E. GARZA
                               CHIEF UNITED STATES MAGISTRATE JUDGE




                                        2
